              Case 19-12378-KBO             Doc 1190       Filed 08/04/20       Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

DURA AUTOMOTIVE SYSTEMS, LLC, et                          Case No. 19-12378 (KBO)
al., 1
                                                          Jointly Administered
                         Debtors.
                                                           Related to Docket No. 1188




                                    CERTIFICATE OF SERVICE

         I, Juliet Sarkessian, hereby certify that I served copies of the Objection of the United

States Trustee to Final Fee Application Under 11 U.S.C. §§ 328(A) and 330 of Duff & Phelps,

LLC as Incentive Consultant to the Debtors, for Final Approval and Allowance of Compensation

and Reimbursement of Expenses for the Period of May 21, 2019 to June 26, 2020 upon the

following persons by email and CM/ECF on July 31, 2020:

Oscar N. Pinkas, Esq.                                   Gregory F. Pesce, Esq.
Lauren Macksoud, Esq.                                   Chris Koenig, Esq.
Dentons US LLP                                          Kirkland & Ellis, LLP
1221 Avenue of the Americas                             300 North LaSalle Street
New York, NY 10020-1089                                 Chicago, IL 60654
Email: oscar.pinkas@dentons.com                         Email: chris.koenig@kirkland.com
       lauren.macksoud@dentons.com                             gregory.pesce@kirkland.com




1
    The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s
    federal tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052);
    Dura Automotive Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura
    Mexico Holdings, LLC (4188); Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura
    Automotive Systems, LLC’s service address is: 1780 Pond Run, Auburn Hills, Michigan 48326.
            Case 19-12378-KBO      Doc 1190        Filed 08/04/20    Page 2 of 2




Adam Landis, Esq.                                Erin Fay, Esq.
Kimberly Brown, Esq.                             Bayard, P.A.
Landis Rath & Cobb                               600 North King Street, Suite 400
919 N. Market St., Suite 1800                    Wilmington, DE 19801
Wilmington, DE 19801                             Email: efay@bayardlaw.com
Email: landis@lrclaw.com
       brown@lrclaw.com

Jennifer R. Hoover, Esq.                         Michael Cook, Esq.
Kevin Capuzzi, Esq.                              Schulte Roth & Zabel
Benesch, Friedlander, Coplan & Aronoff LLP       919 3rd Avenue
222 Delaware Avenue, Suite 801                   New York, NY 10022
Wilmington, DE 19801-1611                        Email: Michael.Cook@srz.com
Email: jhoover@Beneschlaw.com
       kcapuzzi@beneschlaw.com


Matthew Ward, Esq.                               Jonathan I. Levine, Esq.
Womble Bond Dickinson                            Arnold & Porter
1313 N. Market St., Ste. 1200                    250 W. 55th St.
Wilmington, DE 19801                             New York, NY 10019
Email: matthew.ward@wbd-us.com                   Email: jonathan.levine@arnoldporter.com


Dated: Wilmington, Delaware
       August 4, 2020                    By: /s/ Juliet Sarkessian
                                         Juliet Sarkessian, Esquire
                                         Trial Attorney
                                         United States Department of Justice
                                         Office of the United States Trustee
                                         J. Caleb Boggs Federal Building
                                         844 King Street, Suite 2207, Lockbox 35
                                         Wilmington, DE 19801
                                         (302) 573-6491
                                         (302) 573-6497 (Fax)
                                         Juliet.M.Sarkessian@usdoj.gov




                                             2
